Citation Nr: 1042219	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1985 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office (RO) 
that reopened and denied the Veteran's claim of service 
connection for a left knee disability.

In March 2010 the matter was remanded in order to schedule the 
Veteran for a Board hearing.  In August 2010, a hearing was held 
before the undersigned via videoconference from the RO; a 
transcript of the hearing is associated with the claims file.  At 
the hearing the Veteran submitted a waiver of RO consideration 
for additional evidence submitted.  

The matter of entitlement to service connection for a left knee 
disability on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1. An unappealed July 2006 rating decision continued the denial 
of the Veteran's claim of service connection for a left knee 
disability (which was previously denied on the grounds that there 
was no nexus to service); the denial became final in July 2007.

2. Evidence received since the July 2006 rating decision was not 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, deals with 
an unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received; the claim of 
service connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With regard to the issue decided here, the Board is granting in 
full the benefit sought on appeal.  Accordingly, any error which 
may have been committed with respect to either the duty to notify 
or the duty to assist was harmless and will not be further 
discussed.  

II.  Analysis

Although the RO reopened the claim of service connection in a 
December 2007 rating decision, the Board is required to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered.   See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The RO continued the denial of service connection for a left knee 
disability in July 2006 which had been previously denied in June 
1999 and November 1996, essentially based on a finding that there 
was no nexus between the Veteran's left knee disability and 
service.

Since July 2006, VA has obtained additional medical evidence in 
the form of a June 2008 private nexus opinion that relates the 
Veteran's current left knee disability to his injury in service 
and statements at the August 2010 hearing regarding his left knee 
disability.  Specifically, the June 2008 opinion notes the 
Veteran's history of injuring his left knee while performing 
training maneuvers (documented in his service treatment records 
(STRs)) and relates his left knee arthroscopic procedure (to 
repair a torn meniscus) to such injury.  In his hearing the 
Veteran testified that he experienced knee pain in service and 
after service continually (additionally tending to suggest a 
nexus).    

The evidence associated with the claims file since July 2006 
warrants reopening of the previously denied claim.  The positive 
private nexus opinion and testimony directly address a previously 
unestablished element of the Veteran's claim and (taken at face 
value for purposes of reopening) raise a reasonable possibility 
of substantiating the claim.  

In sum, the claim was properly reopened by the RO.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability is 
reopened; to this extent only, the appeal is granted.


REMAND

Further development of the record is necessary to comply with 
VA's duty to assist the Veteran in the development of facts 
pertinent to the claim.  See 38 C.F.R. § 3.159 (2009).

On October 2007 VA examination the diagnosis was status post 
traumatic left knee injury with arthroscopic partial lateral 
meniscectomy, abrasion arthroplasty to lateral femoral condyle, 
and chondroplasty to lateral tibial plateau with degenerative 
joint disease (DJD) left knee with secondary degenerative changes 
to the medial meniscus.  The examiner opined essentially that the 
Veteran's "severe" left knee disability was not related to in-
service left knee complaints.  However in the rationale for the 
opinion he primarily discussed the Veteran's post-service injury 
(meniscal tear) and did not specifically address the possibility 
of any components of the left knee disability that might exist 
apart from the post-service meniscal tear injury that might be 
related to the in-service complaints.  The Veteran described 
consistent pain from the time he was in-service and continuing 
post-service, even prior to his post-service injury.  While the 
examiner provided adequate rationale concerning the Veteran's 
meniscal injury/disability, the opinion was not adequate 
concerning the Veteran's entire left knee disability picture.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide 
an examination that is adequate for rating purposes).  The 
Veteran's history of knee pain and disability picture are quite 
complex and the Board finds that additional VA examination is 
necessary to address the question of whether the Veteran has a 
non-meniscal component of his left knee disability that is 
related to his active service.  

Accordingly, the case is REMANDED for the following:

1.	Schedule the Veteran for an orthopedic 
examination.  The Veteran's claims file 
(to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the record and examination of the Veteran 
the examiner should identify (by medical 
diagnosis) any current left knee 
disability (not solely attributable to 
post-service meniscal injury) and opine 
whether such disability is at least as 
likely as not (a 50 percent or greater 
probability) related to his service (and 
specifically to the left knee complaints 
documented therein).  The examiner must 
explain the rationale for the opinion.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or 
training).

2.	The RO should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then re-adjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case (SSOC) 
and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


